              Case 2:20-cv-01772-VCF Document 25 Filed 08/10/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11

12   RUBEN GONZALEZ,                                )
                                                    )   Case No.: 2:20-cv-01772-VCF
13          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
14                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   KILOLO KIJAKAZI,                               )   ENTRY OF JUDGMENT FOR
     Acting Commissioner of Social Security,1       )   PLAINTIFF
16                                                  )
            Defendant.                              )
17                                                  )
                                                    )
18

19

20          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

21 attorneys, and with the approval of the Court, that this action be remanded for further administrative

22 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

23          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

24

25  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
     1

   Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore,
26 for Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
   reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
              Case 2:20-cv-01772-VCF Document 25 Filed 08/10/21 Page 2 of 3




 1 a new hearing and new decision.

 2          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 3 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 4

 5 Dated: August 6, 2021                          Respectfully submitted,

 6                                                OF COUNSEL, OLINSKY LAW GROUP
 7                                                /s/ Hal Taylor
                                                  HAL TAYLOR
 8                                                (*as authorized via email on August 6, 2021)
                                                  Attorney for Plaintiff
 9

10
     Dated: August 6, 2021                        Respectfully submitted,
11
                                                  CHRISTOPHER CHIOU
12                                                Acting United States Attorney
13                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
14                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
15

16

17

18
                                                            IT IS SO ORDERED:
19

20                                                          HON. CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
21
                                                                      8-10-2021
22                                                          DATED: ___________________________
23

24

25

26                                                      2
              Case 2:20-cv-01772-VCF Document 25 Filed 08/10/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My

 3 business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to

 4 the above-entitled action. On the date set forth below, I caused service of STIPULATION TO
   VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g) AND TO
 5
   ENTRY OF JUDGMENT FOR PLAINTIFF on the following parties by electronically filing the
 6
   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice
 7
   of the filing:
 8

 9         Hal Taylor
           haltaylorlawyer@gbis.com
10         Attorney for Plaintiff

11         I declare under penalty of perjury that the foregoing is true and correct.

12         Dated: August 6, 2021

13
                                                            /s/ Allison J. Cheung
14                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                      3
